           Case 1:20-mj-00079-AJ Document 1-1 Filed 03/31/20 Page 1 of 6



     AFFIDAVIT OF U.S. POSTAL INSPECTOR DANIEL LEE IN SUPPORT OF A
                       COMPLAINT AND SUMMONS OF:

                                             Derrick MCKENZIE
                                              DOB: 02/10/1959

I, U.S. Postal Inspector (“Inspector”) Daniel Lee, being duly sworn, depose and say:

                                  I.          INTRODUCTION

      1.       I am a United States Postal Inspector with the United States Postal Inspection

Service (“USPIS”). I have been a U.S. Postal Inspector for approximately five years, and, as

such, am an investigative or law enforcement officer of the United States within the meaning of

Rule 41(a) of the Federal Rules of Criminal Procedure. While employed as a law enforcement

officer, I have conducted and participated in dozens of investigations related to identity theft and

the theft of money and property by fraud.

      2.       I have been personally involved in the investigation of this matter. I base this

affidavit on that personal experience, as well as on my conversations with other law enforcement

agents and my examination of various reports and records. This affidavit is submitted for the

limited purpose of establishing probable cause to support the issuance of a complaint that

charges Derrick MCKENZIE (“MCKENZIE”) with bank fraud in violation of 18 U.S.C. § 1344

and aggravated identity theft in violation of 18 U.S.C. § 1028A. This affidavit contains material

information pertinent to the requested complaint and summons; it does not include every fact

known to me or other law enforcement officers who have participated in the investigation.

                                       II.    THE STATUTES

      3.       18 U.S.C. § 1344 states:

       Whoever knowingly executes, or attempts to execute, a scheme or artifice—(1) to
       defraud a financial institution; or (2) to obtain any of the moneys, funds, credits,
       assets, securities, or other property owned by, or under the custody or control of, a
       financial institution, by means of false or fraudulent pretenses, representations, or


                                                       1
           Case 1:20-mj-00079-AJ Document 1-1 Filed 03/31/20 Page 2 of 6



       promises; shall be fined not more than $1,000,000 or imprisoned not more than 30
       years, or both.

18 U.S.C. § 1344.

      4.       18 U.S.C. § 1028A states, in pertinent part:

       Whoever, during and in relation to any felony violation [of an enumerated felony
       including 18 U.S.C. § 1344], knowingly transfers, possesses, or uses, without
       lawful authority, a means of identification of another person shall, in addition to
       the punishment provided for such felony, be sentenced to a term of imprisonment
       of 2 years.

18 U.S.C. § 1028A(a)(1). “[T]he term “means of identification” means any name or number that

may be used, alone or in conjunction with any other information, to identify a specific

individual” including any “name, . . . date of birth, official State or government issued driver’s

license or identification number . . . [or] access device.” 18 U.S.C. § 1028(d)(7)(A), (D). An

“access device” includes an “account number . . . or other means of account access that can be

used, alone or in conjunction with another access device, to obtain money . . . or that can be used

to initiate a transfer of funds.” 18 U.S.C. § 1029(e)(1).

                                  III.   PROBABLE CAUSE

      5.       In or about March of 2019, investigators from TD Bank notified me that an

individual identified as MCKENZIE was in New Hampshire using account holders’ personal

identification information to make unauthorized over the counter cash withdrawals from those

persons’ TD Bank accounts. TD Bank investigators had been tracking withdrawal activity

conducted by MCKENZIE in the New York metro area prior to his arrival in New Hampshire.

      6.       I have reviewed TD Bank records and identified approximately 20 unauthorized

withdrawals or attempted withdrawals MCKENZIE made from other persons’ TD Bank accounts

in the New York metro area between November 9, 2018, and March 20, 2019. For each




                                                     2
           Case 1:20-mj-00079-AJ Document 1-1 Filed 03/31/20 Page 3 of 6



withdrawal or attempted withdrawal, MCKENZIE used personal identification information of

the victim account holder to pose as the account holder and make the withdrawal.

      7.       As charted below, TD Bank records also show that on or about March 27, 2019,

MCKENZIE made multiple withdrawals from C.T.’s account, account number XXXXX3217, at

various TD Bank branch locations in New Hampshire. Based on my review of the withdrawal

slips, to make the withdrawals, MCKENZIE used C.T.’s TD bank account number and presented

a New York driver’s license that contained C.T.’s identification information.

 Time            Amount of Withdrawal            Branch Address
 12:39 pm        $2,780                                             , Portsmouth, NH 03801
 12:42 pm        $2,100                                             , Portsmouth, NH 03801
 1:03 pm         $2,680                                            North Hampton, NH 03862
 1:06 pm         $1,960                                            North Hampton, NH 03862

      8.       Later that day as charted below, MCKENZIE made multiple unauthorized

withdrawals from A.M’s bank account, account number XXXXXX8351, at various TD Bank

branch locations in New Hampshire and Massachusetts. Based on my review of the withdrawal

slips, to make the withdrawals, MCKENZIE used A.M.’s TD bank account number and

presented a Florida driver’s license that contained A.M.’s identification information, including

A.M.’s actual driver’s license number.

 Time            Amount of Withdrawal           Branch Address
 3:01 pm         $2,480                                               Hampstead, NH 03841
 4:09 pm         $840                                              Chelmsford, MA 01824

      9.       TD Bank records show that between March 29, 2019, and April 26, 2019,

MCKENZIE made approximately 13 unauthorized withdrawals or attempted withdrawals from

other persons’ bank accounts in Maine and Massachusetts. For each withdrawal or attempted

withdrawal, MCKENZIE used personal identification information of the victim account holder,




                                                    3
            Case 1:20-mj-00079-AJ Document 1-1 Filed 03/31/20 Page 4 of 6



such as their bank account number, to pose as the account holder and make the withdrawals or

attempted withdrawals.

      10.      During one of the transactions in Maine, on or about April 26, 2019, MCKENZIE

attempted to make an unauthorized withdrawal from M.C.’s account. The branch manager noted

that the signature MCKENZIE provided on the withdrawal slip did not match that of M.C.’s on

file with the bank. MCKENZIE fled the branch, leaving behind a counterfeit New York driver’s

license with M.C.’s identification information, including his name, address, and driver’s license

number, and MCKENZIE’s photograph.

      11.      As charted below, TD Bank records show that, on or about April 27, 2019,

MCKENZIE made multiple unauthorized withdrawals J.R.’s account, account number

XXXXXX3459, at a TD Bank branch location in New Hampshire.

      12.      Based on my review of the withdrawal slips, to make the withdrawal,

MCKENZIE used J.R.’s TD bank account number and presented a New York driver’s license

that contained J.R.’s identification information, including A.M.’s actual driver’s license number

 Time                    Amount of Withdrawal            Branch Address
 12:31 pm                $2,480                                                    NH 93829
 12:34 pm                $840                                                      NH 93829

      13.      As charted below, TD Bank records show that, on or about May 13, 2019,

MCKENZIE made multiple unauthorized withdrawals R.L.’s account, account number

XXXXXX1076, at several TD Bank branch location in New Hampshire. Based on my review of

the withdrawal slips, to make the withdrawal, MCKENZIE used R.L.’s TD bank account number

and presented a New York driver’s license that contained R.L.’s identification information,

including R.L.’s actual driver’s license number

 Time              Amount of Withdrawal        Branch Address
 3:17 pm           $2,500                                              NH 03222

                                                    4
            Case 1:20-mj-00079-AJ Document 1-1 Filed 03/31/20 Page 5 of 6



 4:17 pm           $2,880                                                  Concord, NH 03301
 4:22 pm           $2,240                                                  Concord, NH 03301
 5:01 pm           $2,340                                                  Hooksett, NH 03106


      14.      TD Bank records show that between May 15 and 17, 2019, MCKENZIE made 4

unauthorized withdrawals from other persons’ bank accounts in Massachusetts. For each

withdrawal, MCKENZIE used personal identification information of the victim account holder to

pose as the account holder and make the withdrawals.

      15.      The last transaction prior to his arrest occurred at approximately 4:04 pm, when

MCKENZIE attempted to withdraw $2,680 from J.V.’s TD Bank account number

XXXXXX0413. The transaction occurred at the Methuen, MA branch located at

    Methuen, MA 01844. MCKENZIE presented New York driver’s license with MCKENZIE’s

photograph and J.V.’s personal identification information, including his name, date of birth, and

driver’s license number. TD Bank employees recognized MCKENZIE from an internal fraud

alert and notified Methuen Police Department. Officers from Methuen Police Department

responded and arrested MCKENZIE. Officers recovered a TD Bank withdrawal slip made out in

the name J.V., an HSBC debit card in the name J.V., and a New York state driver’s license in the

name J.V. bearing the image of MCKENZIE.

                                    IV. CONCLUSION

      16.      Based on the foregoing, there is probable cause to believe that in or about March,

April and May of 2019, in the District of New Hampshire, Derrick MCKENZIE committed bank

fraud in violation of Title 18, United States Code, Section 1344 and Aggravated Identity Theft in

violation of 18 U.S.C. § 1028A. I, therefore, respectfully request that this Honorable Court issue

a complaint and summons of Derrick MCKENZIE.




                                                    5
          Case 1:20-mj-00079-AJ Document 1-1 Filed 03/31/20 Page 6 of 6



                                            /s/ Daniel Lee, U.S. Postal Inspector
                                            Daniel Lee, U.S. Postal Inspector
                                            United States Postal Inspection Service



       The affiant appeared before me by telephonic conference on this date pursuant to Fed. R.
Crim. P. 4.1 and affirmed under oath the content of this affidavit and application.


      March 31, 2020
Date: _____________                         /s/ Andrea K. Johnstone
                                            _________________________________________
                                            Andrea K. Johnstone
       10:35 AM
Time: _____________                         U.S. Magistrate Judge




                                                   6
